Kapper, J.
Tbe power to establish and permit tbe operation of all ferries using any part of tbe waterfront of tbe city of New York, as constituted by tbe creation of tbe greater city (Hreater N. Y. Charter, § 83), must be held to be exclusively vested in tbe city. This exclusive right impliedly repeals, so far as concerns tbe territorial water rights of tbe city, tbe provision of section 270 of the Highway Law, which empowers county courts and city courts to grant licenses for “ keeping ferries ” in tbe respective counties and cities for limited terms of not exceeding five years. No one has tbe right to set up a public ferry and charge tolls for transportation of persons and property without tbe license of tbe sovereign. Mayor, etc., v. Starin, 106 N. Y. 1, 11; Power v. Village of Athens, 99 id. 592, 598; Chenango Bridge Co. v. Paige, 83 id. 178, 186. The power of .the state to. grant and the city to receive these ferry franchises is undisputed. It was a grant of property and exclusive in its nature. It conveyed from tbe state its property right and vested such right in tbe city. By this grant tbe city did not merely receive tbe political right to establish and regulate ferries, but it received tbe property in tbe ferry fran*42chises as it received the other property granted to it by its various charters. Mayor, etc., v. Starin, supra. The broad language of the grant, as expressed in the charter, is so fundamentally at war with the theory that local courts within the city may continue to give ferry licenses that a repeal of that authority must be held to follow. The county judge of Richmond county was, on April 7,1914, powerless, in my opinion, to grant to the defendant a license or right to operate the ferry in question. The plaintiff’s application for an injunction must be granted and, under the stipulation that in the event of the plaintiff’s prevailing the damages should he assessed at the sum of the rental agreed to be paid by the lease from the city used and adopted by the defendant for the period of five years ending May 1, 1914, the judgment will, in addition, he that the plaintiff recover damages in the sum of $425, with costs.
Judgment accordingly.